Citation Nr: 1550765	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  10-26 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for a liver disability, to include as due to hepatitis C.  

3.  Entitlement to service connection for a spleen disability, to include as due to hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

REMAND

The Veteran served on active duty from June 1979 to April 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The instant matters were previously before the Board in November 2012, at which time there were remanded, in part, for the Veteran to be afforded a VA examination to determine the nature and etiology of his hepatitis C.  A review of the record shows that a VA examination was initially requested on February 6, 2013, the request for which listed the Veteran's address to be "433 Janette St. SW, Roanoke, VA."  It would appear that the examination was in fact scheduled and that the Veteran was notified of the examination as an April 2013 letter to the Veteran states the VA Medical Center (VAMC) in Richmond, VA, had returned the Veteran's claims folder to the Appeals Management Center (AMC) because the Veteran had cancelled the examination.  The AMC requested that the Veteran inform it when he would be able to report for a VA examination.  That letter listed the Veteran's address to be "404 Elm Ave. SW, Roanoke, VA."  It would appear that the Veteran responded to the AMC's request, as another VA examination was requested on June 10, 2013.  Curiously, the request listed the Veteran's address as "15412 Brinton Way, Brandywine, MD."  The examination was apparently scheduled with the VAMC in Washington, DC, but was subsequently cancelled.  The September 2013 supplemental statement of the case (SSOC) indicates that the Veteran had failed to report for an examination at the Washington, DC, VAMC on September 17, 2013.

Here, it appears that the September 2013 examination was scheduled to be held at the Washington, DC, VAMC based on an erroneous address for the Veteran, as there is no indication that the Veteran ever changed his address to one in Maryland or otherwise moved out of the Roanoke area.  Indeed, the September 2013 SSOC itself was sent to "404 Elm Ave. SW, Roanoke, VA."  Accordingly, because it does not appear that the Veteran simply failed to report for his scheduled examination, as it is not clear that he ever received notice of the examination, and because the examination was scheduled to be held at an incorrect facility based on the actual location of the Veteran, the Board finds it necessary to again remand the matters for the Veteran to be afforded a VA examination in connection with his claims.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Schedule the Veteran for a VA examination by a physician with expertise in infectious diseases.  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to the Veteran's last known address of record.  If he fails to report to the examination, it must be indicated in the claims folder whether the notification letter was returned as undeliverable.

The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should examine the Veteran and conduct all necessary laboratory testing.  The examiner should discuss the etiology and the onset of the Veteran's hepatitis C.  A history of all of the Veteran's potential risk factors of hepatitis C infection should be detailed in full and the examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  The examiner should then rank the documented risk factors relative to the probability that any hepatitis C infection is etiologically related to the risk factor.  

The examiner is then requested to provide an opinion as to whether it is at least as likely as not that any diagnosed hepatitis C is related to the Veteran's active military service, to include his in-service high-risk sexual activity.  The bases for the opinion provided should be explained in detail.  

If the examiner concludes that it is at least as likely as not that the Veteran's hepatis C is related to service, the examiner should identify all other diagnosed disabilities of the liver and/or spleen and provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C has caused or made chronically worse any such diagnosed disability of the liver and/or spleen.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of the diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

2.  After undertaking any other development deemed appropriate, the AOJ should review the record and re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

